DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
No new grounds of rejection are set forth below.  Thus, the following action is made final.

Claim Rejections - 35 USC § 103
Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunting for Speed, searching for the fastest lubes on the planet, Velonews.com, Feb, 2014, pages 64-66) in view of Berman et at (Graphene: a new emerging lubricant, Materials Today, Volume 17, Number 1, Jan/Feb 2014, pages 31-41).
The rejection is adequately set forth in paragraph 4 of the Office Action mailed on January 27, 2022 and is incorporated here by reference.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunting for Speed, searching for the fastest lubes on the planet, Velonews.com, Feb, 2014, pages 64-66) in view of Berman et at (Graphene: a new emerging lubricant, Materials Today, Volume 17, Number 1, Jan/Feb 2014, pages 31-41) with evidence provided by American Petroleum Institute (API), Waxes and Related Materials,  Jan 2011).
The rejection is adequately set forth in paragraph 5 of the Office Action mailed on January 27, 2022 and is incorporated here by reference.
Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunting for Speed, searching for the fastest lubes on the planet, Velonews.com, Feb, 2014, pages 64-66) in view of Berman et at (Graphene: a new emerging lubricant, Materials Today, Volume 17, Number 1, Jan/Feb 2014, pages 31-41) and Highland OldGit (Youtube Wax treatment on MTB Chain video: https://www.youtube.com/watch?v=-b4gFqhj1Pc, April 2017).
The rejection is adequately set forth in paragraph 6 of the Office Action mailed on January 27, 2022 and is incorporated here by reference.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunting for Speed, searching for the fastest lubes on the planet, Velonews.com, Feb, 2014, pages 64-66) in view of Berman et at (Graphene: a new emerging lubricant, Materials Today, Volume 17, Number 1, Jan/Feb 2014, pages 31-41), Highland OldGit (Youtube Wax treatment on MTB Chain video: https://www.youtube.com/watch?v=-b4gFqhj1Pc, April 2017) with evidence provided by American Petroleum Institute (API), Waxes and Related Materials,  Jan 2011)
The rejection is adequately set forth in paragraph 7 of the Office Action mailed on January 27, 2022 and is incorporated here by reference.
Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Berman, in fact, only discloses chemically modified graphene which is chemically distinct from graphene.
Examiner’s response:  The examiner has considered Berman and while some chemically modified graphene studies are presented in the body of the article, the remainder of the article indicates that graphene, in general, is an excellent lubricant.  For example, the title is Graphene: a new emerging lubricant.  The full page 32 of Berman addresses graphene (non-modified) as a lubricant.  Therefore, Berman reads on the graphene limitation.
Applicant’s argument:  The combination of Velonews and Berman would, at best, produce a lubricant.  However, claim 5 is directed to compounds for protecting a pike chain from dirt by submerging the chain in a molten composition.
Examiner’s response:  The protection from dirt on a bike chain is taught by Velonews (page 62, longevity results first and 2nd paragraph) which indicates that a bike is ridden on a dirty wet ride and is unperturbed by water, sand and dirt.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764